DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-13, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 7, 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedingham et al. (US Patent 6245007).
Regarding Claim 1, Bedingham discloses a device comprising: a catheter with a proximal portion and a distal portion (see sheath 26; Fig. 1); a cap (see hub 36) over a distal end of the catheter (see Fig. 1); a plurality of struts extending distally from the cap (see material forming inlet ports 34; Fig. 1); an impeller assembly (see pump mechanism 24) connected to the distal portion, the impeller assembly comprising an impeller housing (see outer sleeve 32 and inner sleeve 38) attached to distal ends of  the struts and an impeller (see impeller 56; Fig. 3) operably disposed within the assembly, wherein a proximal base of the housing, the cap, and the struts define inlets (see inlet ports 34; Fig. 1) with rounded corners along an outer surface of the impeller housing and into the impeller assembly and wherein a proximal portion of the impeller assembly and the inlets with rounded corners are configured to facilitate flow into the inlets and into the impeller assembly without recirculation (see col. 5, lines 5-19). The examiner considers the rounded inlet ports 34 avoid blockage (see col. 5, lines 5-19) and therefore, allow unhindered, smooth flow into the impeller without recirculation or creating vortices.
Regarding Claim 2, Bedingham discloses wherein when the impeller operates within a blood vessel, blood flows through a housing of the impeller assembly without recirculation (see col. 6, lines 25-43).
Regarding Claim 6, Bedingham discloses wherein the strut is substantially parallel to an axis of the impeller (see Fig. 3) and wherein the device further comprises an expandable member attached to the outer surface of the impeller housing distal to the inlets (see col. 9, lines 52-56). The examiner considers the expandable basket is provided on the inner sleeve which is identified as element 38 in Fig. 3 and is distal to the inlets.
In regards to Claims 7 and 9, the Examiner notes the struts between openings 34 of Bedignham have a thickness (excess material) that extends into the impeller housing and guides fluid into the housing, thus qualifying as a “vane”. This meets the description of a “vane” provided on page 2, lines 16-17 of the specification “excess of material standing into the inner space of the impeller housing.”
Regarding Claim 11, Bedingham discloses wherein the catheter comprises a tube (see inner sheath 28) with a drive cable (see drive cable 30) extending there through with the cap (see hub 36) connected around a terminal portion of the tube (Fig. 3).
Regarding Claim 12, Bedingham discloses wherein the impeller housing includes one or more outlets (see outlet port 48) around a distal portion of the impeller (see Fig. 3), wherein operation of the impeller within a blood vessel drives blood into the impeller assembly via the inlets and out of the impeller assembly via the outlets such that the blood exhibits laminar flow without the recirculation or vortices (see col. 3, lines 18-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedingham et al. (US Patent 6245007) in view of Nitzan et al. (PG Pub. 2016/0331378).
Regarding Claims 5 and 19, Bedingham discloses including a balloon (see balloon 76; Fig. 5) near the pump assembly, but does not disclose an inflation lumen extending through the strut for inflating the balloon. Nitzan discloses a similar device wherein the strut comprises an inflation lumen (see inflation lumen 322) extending therethrough for inflating a balloon mounted on the impeller assembly (see Fig. 8). The examiner considers the material around inlet port 308 comprises the inflation lumen 322 which inflates balloon 318 (see Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an inflation lumen and balloons because Nitzan teaches it eases introduction of the catheter into the patient’s body during implantation (see par. 91). 
Regarding Claim 13, see rejection of similarly worded Claim 1 above. Bedingham does not elaborate on the pump’s use in treating edema. However, Nitzan discloses treating edema (see par. 9) by inserting into an innominate vein (see vein 80; par. 137) of a patient a distal portion of a catheter and driving an impeller disposed within the impeller assembly to thereby decrease pressure at a lymphatic duct (see par. 90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump to treat edema because Nitzan teaches it helps to create a pressure differential where needed (see par. 18).
In regards to Claim 17, the Examiner notes the struts between openings 34 of Bedingham have a thickness (excess material) that extends into the impeller housing and guides fluid into the housing, thus qualifying as a “vane”. This meets the description of a “vane” provided on page 2, lines 16-17 of the specification “excess of material standing into the inner space of the impeller housing.”
Regarding Claim 20, see rejection of similarly worded Claim 12 above.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedingham et al. (US Patent 6245007) in view of Campbell et al. (PG Pub. 2012/0178986).
Regarding Claim 10, Bedingham does not disclose administering medication through the pump. Campbell discloses a similar pump further comprising a medicament lumen extending through the catheter and terminating substantially within a proximal portion of the impeller assembly such that a medicament released from the medicament lumen flows through the inlet and impeller assembly (see par. 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an infusion system because Campbell teaches it can provide therapeutic benefit (see par. 48).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                   /N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792